Citation Nr: 0610344	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  05-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from December 1958 to November 
1960.

By decision of the Board in January 2004, it was determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a psychiatric 
disorder.  That decision is final.  See 38 U.S.C.A. §§ 
7104(b) (West 2002). Since January 2004, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim for service connection for a psychiatric disorder.  

Since the January 2004 Board decision, additional evidence 
was received at the Board.  In September 2005, the appellant 
sent in a written waiver of review of RO consideration of the 
evidence.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
psychiatric disorder was denied by Board decision in January 
2004.

2.  Evidence received since the Board's January 2004 decision 
is new to the record but, by itself or in connection with the 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the January 2004 Board decision that 
denied entitlement to service connection for a psychiatric 
disorder is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156, 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in May 2004 prior to the initial unfavorable AOJ 
decision in July 2004.  To the extent that there was any 
defect in the May 2004 notice, it was augmented by the April 
2005 statement of the case.  Therefore, there is no prejudice 
to the veteran.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in May 2004, a statement of the case 
in April 2005, and a supplemental statement of the case in 
June 2005, which notified the appellant of the type of 
evidence necessary to substantiate his claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but there has 
been no notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
new and material evidence has not been submitted sufficient 
to reopen the claim for service connection, any questions as 
to the appropriate date to be assigned are rendered moot.  
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private and VA 
treatment records have been obtained.  Accordingly, the Board 
finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, as new and material 
evidence has not been submitted, the duty to afford the 
veteran a VA examination does not apply.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).




EVIDENCE

The evidence that was of record at the time of the January 
2004 Board decision may be briefly summarized.  The service 
medical records showed a finding of passive dependency 
reaction (a character and behavior disorder).  VA outpatient 
treatment records from 2000 to 2001 showed depression that 
was linked to financial and family difficulties.


ANALYSIS

The veteran's February 2001 claim to reopen was denied in a 
January 2004 decision from the Board of Veteran's Appeals 
(Board) because new and material evidence had not been 
submitted since the February 1997 denial of the claim to 
reopen.  The Board reasoned that, although the objective 
evidence of record currently showed depression, there was no 
evidence that it was related to the veteran's military 
service, making this evidence new but not material.

Applicable statutes provide that, when a claim is disallowed 
by the Board of Veterans' Appeals, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered, unless new and 
material evidence is presented or secured. 38 U.S.C.A. §§ 
5108, 7104.  

For claims received on or after August 29, 2001, as in the 
present case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2005).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
merits of the claim must be evaluated after ensuring the duty 
to assist has been fulfilled.  

The evidence submitted by the veteran since January 2004 is 
new, as it contains records of psychiatric treatment sessions 
that had not been submitted for consideration in previous 
claims.  These new records describe treatment received for 
depression since May 2001.  According to this evidence, the 
veteran continued the individual and group therapy sessions 
described in the previous, final rating decisions.  This 
evidence also includes records of the psychiatric care the 
veteran received in the 1970s.  Medical files from the 
Northwest Missouri Psychiatric Rehabilitation Center from 
December 1972 to April 1976 contain diagnoses of passive 
aggressive personality, anxiety neurosis, and depressive 
neurosis.  

This evidence is not material, however, as it does not relate 
to an unestablished fact necessary to substantiate the claim.  
Rather, the new evidence merely bolsters veteran's contention 
that he currently suffers from a psychiatric disability.  
While this element is essential to a service connection 
claim, the veteran had already established, and the VA had 
already acknowledged, the presence of a current disability 
during prior claims to reopen.  

To satisfy the materiality requirement necessary for a claim 
to reopen to be successful, the veteran has to submit 
evidence that supports one of the unestablished service 
connection elements.  That is, the veteran requires medical 
evidence that either (1) he incurred an injury or disease in 
or as a result of service or (2) there is a nexus between the 
disability and the disease or injury.  See Pond v. West, 12 
Vet. App. 341, 346 (1999); see also Rose v. West, 11 Vet. 
App. 169, 171 (1998).  The new evidence does neither.  
Medical records from the 1970s diagnosing anxiety neurosis 
and depressive neurosis are not material, as they suggest 
that the veteran incurred his disability as a result of work 
and family problems.  

Medical reports compiled after the veteran was diagnosed with 
a psychiatric disorder provide no competent medical opinion 
linking this disability to military service.  These reports 
provide the veteran's own speculation as to a possible 
connection, but the evidence does not contain an opinion from 
a qualified medical professional in support of the veteran's 
theory.  While acknowledging the veteran's belief that his 
current psychiatric disorder is related to military service, 
the Board cannot accept the veteran's lay testimony as proof 
of a matter requiring medical expertise (either medical 
etiology or medical diagnosis).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In short, the additional evidence does not demonstrate that 
the veteran had a psychiatric disorder in service or shortly 
thereafter, nor does it contain previously unconsidered 
competent medical evidence to support the veteran's 
contention that there is a link between his military service 
and his current psychiatric disorder.  Thus, the additional 
evidence does not raise a reasonable possibility of 
substantiating this claim.  Accordingly, as new and material 
evidence has not been submitted, the Board need not evaluate 
the merits of the claim.  The claim to reopen is denied.


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, the veteran's claim is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


